DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto USPG Pub No.: US 2020/0051231.
Regarding Claim 1, Tsukamoto teaches an image processing method (seen in figures 4-5 and 19-20) comprising: 
a processor selecting a target sheet from a plurality of predetermined sheet candidates in accordance with selection information that is input via an input device (seen in figures 6 and 7 in which the abnormal pages, target sheets, in a print job are selected and input into an input device as disclosed in 19-20); 
the processor deriving feature information regarding a noise point from a target image that is obtained through an image reading process performed on an output sheet output from an image forming device, the noise point being a dot-like noise image included in the target image (figure 1 shows the type of noise being identified, or read, on the target sheet, which is a dot like noise 53); and 
the processor executing a sheet noise determination process to determine whether or not the noise point is a dot-like sheet noise by applying the feature information to a determination algorithm that corresponds to the target sheet, the sheet noise being included in a sheet of the output sheet itself, the determination algorithm being one of a plurality of determination algorithms that respectively correspond to the plurality of sheet candidates (figures 6-8 and 19-20 demonstrate an algorithm to systematically inspect, store, and analyze gathered information for each sheet for noise, including dot-like noise included in a sheet of the output sheet itself).
Regarding Claim 2, Tsukamoto teaches the image processing method according to claim 1, wherein the processor deriving the feature information includes identifying, as the feature information, a degree of coincidence or difference of a piece of detection color information that corresponds to a color of the noise point in the target image, with respect to one or more pieces of predetermined reference color information corresponding to one or more developing colors used in the image forming device (see [0181]-[0186] which discusses identifying color information that corresponds to the noise point, and comparing said information against a standard image).
Regarding Claim 7, Tsukamoto teaches the image processing method according to claim 1, wherein the processor executing the sheet noise determination process includes determining whether or not the noise point is the sheet noise by comparing a value of the feature information or an evaluation value of the feature information with a predetermined threshold (seen in figures 1 and 9-11). 
Regarding Claim 9, Tsukamoto teaches the image processing method according to claim 1, wherein the processor deriving the feature information includes: generating an extraction image by extracting the noise point from the target image; and deriving, as the feature information, an image of a target area including the noise point in the extraction image, and the processor executing the sheet noise determination process includes executing a sheet noise pattern recognition process in which the image of the target area is treated as an input image, and it is determined whether or not the input image is an image corresponding to the sheet noise by performing a pattern recognition on the input image (seen in figures 1, 9-11, and 19-20).

Regarding Claim 13, Tsukamoto teaches an image processing apparatus comprising the processor that executes processes of the image processing method according to claim 1 (seen in figures 2-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto USPG Pub No.: US 2020/0051231 in view of Nakane US Patent No.: 6,553,191.
Regarding Claim 8, Tsukamoto teaches the image processing method according to claim 1, but is silent in teaching wherein the processor executing the sheet noise determination process includes determining whether or not the noise point is the sheet noise by applying a value of the feature information or an evaluation value of the feature information as an input parameter of a learning model that has been preliminarily learned using, as teacher data, a plurality of pieces of sample data corresponding to sheet noises.   However, Nakane teaches the processor executing the sheet noise determination process includes determining whether or not the noise point is the sheet noise by applying a value of the feature information or an evaluation value of the feature information as an input parameter of a learning model that has been preliminarily learned using, as teacher data, a plurality of pieces of sample data corresponding to sheet noises (see col.6, lns.1-30 and figures 14-16B).  It would have been obvious to one of ordinary skill in the art at the time of filing to have implemented a learning control method such as that seen in Nakane, with the teachings of Tsukamoto in order to have a more efficient and reliable process for converging data (as discussed in Nakane col.6, lns.1-30). 
Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852